IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Office of the Governor,                 :
                    Petitioner          :
                                        :
                  v.                    :        No. 1453 C.D. 2019
                                        :
Lindsey Wanner and The Fairness         :
Center,                                 :
                 Respondents            :


PER CURIAM                           ORDER


             NOW, August 18, 2020, having considered Petitioner’s application for

reargument/reconsideration and Respondents’ answer in response thereto, the

application is denied.